TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00599-CV


                                 Richard J. Zenteno, Appellant

                                               v.

                            Autoland Scientech USA, Inc., Appellee




         FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
  NO. 15-0672-C26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING


                            MEMORANDUM OPINION


               This appeal was suspended in 2016 after the Court received notice of a related

bankruptcy and its automatic stay of this appellate proceeding. See Tex. R. App. P. 8.1, 8.2.

After the case was suspended, no party to this appeal sought reinstatement. See Tex. R. App. P.

8.3. We have now been informed that the bankruptcy case related to this appeal is closed, and

therefore, we have reinstated the appeal.

               On August 28, 2018, the Clerk of this Court sent notice to the parties that this

appeal would be dismissed for want of prosecution unless a status report was filed on or before

September 7, 2018, that provided reason to retain this appeal. See Tex. R. App. P. 42.3(b).

Appellant Richard J. Zenteno responded that the parties have resolved their dispute and that he

wishes to withdraw the appeal and has no objection to its dismissal. Accordingly, we dismiss

this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                          __________________________________________
                                          Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: October 4, 2018




                                             2